DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mixed signal wire” of claim 8, and the “fuse” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “609” has been used to designate both “manual switch” and “detachable cover”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claim 12 is objected to because of the following informalities: on line 1 of the claim the word “replaceble” is believed to be a misspelling of –replaceable—, however it is further believed that the word “replaceable” in this instance is and idiomatic error being used to mean –movable—to indicate that the cover plate may be moved to different positions, and is being examined as such.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  on line 2 of the claim the word “and” is duplicated unnecessarily.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  on line 1 of the claim the word “siwtch” is believed to be a misspelling of –switch—and is being examined as such.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2021/0131653 A1) further in view of Van Winkle (US 2018/0206305 A1).

Regarding claim 1, Luo discloses a lighting apparatus, comprising: 
a fixing bracket (Fig. 3 element 600) having a first wall (Fig. 3 element 6113), a second wall (Fig. 3 element 6112) and a third wall (Fig. 3 element 6114), wherein the first wall and the third wall are connected on two sides of the second wall (as shown in Fig. 3), the first wall has a door opening (as shown in Fig. 3 as the circular opening); 
a driver plate (Fig. 8 bottom portion of element 624); 
a driver circuit (Fig. 8 element 622) mounted on the driver plate (as shown in Fig. 8); 
a driver container (Fig. 8 element 624) for disposing the driver plate (as shown in Fig. 8), wherein the driver container is fixed to the fixing bracket (as shown in Fig. 3), wherein the driver container has a driver opening facing to the first wall (as shown in Fig. 3 wherein elements 623 are interpreted as being located in openings); 
a manual switch (Fig. 16 element 8909) for selecting a setting of the driver circuit (as discussed in Paragraph [0103]); and 
a light source (Fig. 11 element 8820) for receiving a driving current generated by the driver circuit (as described in Paragraph [0147]).
Luo does not expressly disclose the manual switch disposed on the driver plate, wherein the manual switch has a switch pin to be moved; a shielding cover concealing the manual switch; and a cover plate with a sliding hole for the shielding cover to move along the sliding hole, wherein the cover plate is fixed on the door opening.
Van Winkle teaches a manual switch (Fig. 8 element 13) disposed on the driver plate (as discussed in Paragraph [0066]), wherein the manual switch has a switch pin (Fig. 13 element S1) to be moved (as discussed in Paragraph [0066]); a shielding cover (Fig. 8 element 51) concealing the manual switch (as shown in Fig. 8); and a cover plate (Fig. 8 element 3) with a sliding hole (Fig. 8 element 57) for the shielding cover to move along the sliding hole (as discussed in Paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a manual switch disposed on the driver plate and having a switch pin and shielding cover as taught by Van Winkle in the apparatus of Luo in order to provide a shortened path for wiring of the manual switch to the driver container.  Further, while the Luo reference does not expressly disclose wherein the cover plate of the manual switch is fixed on the door opening, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the manual switch on the door opening, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 2, Luo in view of Van Winkle discloses the apparatus as se forth in claim 1 above and further wherein the driver container is fixed inside a driver housing (Luo Fig. 8 element 621), the driver housing is fixed to the fixing bracket (as shown in Luo Fig. 3).

Regarding claim 3, Luo in view of Van Winkle discloses the apparatus as set forth in claim 2 above and further comprising a side cover (Luo Fig. 8 element 6212), wherein the driver container and the driver housing have a side opening aside the third wall (as shown in Luo Fig. 8 wherein the side cover closes the housing and container), and the side cover closes the side opening (as shown in Luo  Fig. 8).

Regarding claim 4, Luo in view of Van Winkle discloses the apparatus as set forth in claim 3 above and further comprising a wire plate (Luo Fig. 7 element 623) for attaching a power wire to transmit an external power to the driver circuit to generate the driving current (as described in Luo Paragraphs [0176] and [0147]).

Regarding claim 6, Luo in view of Van Winkle discloses the apparatus as set forth in claim 4 above and further wherein the wire plate is fixed to the door opening (as shown in Luo Fig. 3 wherein the wire plate is shown to be fixed to the door opening by way of being a portion of the driver module element 620 which is fixed to the door opening).

Regarding claim 7, Luo in view of Van Winkle discloses the apparatus as set forth in claim 6 above and further wherein the cover plate is attached on the wire plate (wherein, as discussed in Luo Paragraph [0103] and shown in Figs. 3 and 16, the manual switch is attached to the wire plate by means of intermediate members in the same manner as is shown in Fig. 8 of the instant application which shows the cover plate element 612 attached to the wire plate element 615 by means of intermediate members).

Regarding claim 8, Luo in view of Van Winkle discloses the apparatus as set forth in claim 7 above and further wherein a mixed signal wire is used to connecting the power wire to the driver circuit (as discussed in Luo Paragraphs [0016] and [0096]).
Luo does not expressly disclose the manual switch being connected to the driver circuit with a mixed signal wire, however, as discussed in Luo Paragraphs [0037]-[0038] and [0103]-[0104] the manual switch is intended to be used to configure a setting of the driver circuit.  One of ordinary skill in the art would have found it obvious to utilize a mixed signal wire, such as that used for the power wire of Luo, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 12, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo does not expressly disclose wherein the cover plate is replaceble [sic] to correspond a type of the setting.
Luo as modified by Van Winkle above teaches wherein the cover plate is a separate and independent element of the apparatus, and as such it would have been obvious to one of ordinary skill in the art to place the cover plate as needed to correspond to the setting desired by the user (as indicated in Van Winkle Fig. 8 and discussed in Paragraph [0066] wherein the cover plate may be placed according to the setting as desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the cover plate to be moved to different locations corresponding to different settings of the driver in order to allow the user to select such setting by way of the switch.

Regarding claim 13, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above and further comprising a first fixing plate and a second fixing plate (as shown in annotated Luo Fig. 3), wherein the first fixing plate is extended and perpendicular to the first wall (as shown in annotated Luo Fig. 3), the second fixing plate is extended and perpendicular to the third wall (as shown in annotated Luo Fig. 3), wherein the first fixing plate and the second fixing plate are used for fixing the lighting apparatus to a platform (as shown in Luo Fig. 1).


    PNG
    media_image1.png
    549
    574
    media_image1.png
    Greyscale


Regarding claim 14, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above and further wherein the driver plate is disposed on the driver container with a top gap and a bottom gap to inner surfaces of the driver container (as shown in Luo Fig. 8 wherein there is a gap between the driver container and the top and bottom surfaces of the driver plate).

Regarding claim 18, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo does not expressly disclose wherein there is an air gap between the shielding cover and the switch pin.
Luo as modified by Van Winkle above teaches wherein there is an air gap between the shielding cover and the switch pin (as shown in Van Winkle Figs. 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an air gap between the shielding cover and the switch pin in order to allow the shielding cover to fit over the pin and effective slide along the cover plate (as described in Van Winkle Paragraph [0066].

Regarding claim 19, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo does not expressly disclose wherein a socket is formed inside the shielding cover for plugging the switch pin.
Luo as modified by Van Winkle above teaches wherein a socket is formed inside the shielding cover for plugging the switch pin (as shown in Van Winkle Figs. 10-12 wherein the hollow interior of element 52 is interpreted as the socket).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a socket inside the shielding cover in order to allow the shielding cover to fit over the pin and provide a means for the user to interact with the pin.

Regarding claim 20¸ Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo does not expressly disclose wherein the cover plate has a sliding track for moving the shielding cover.
Van Winkle teaches wherein the cover plate has a sliding track for moving the shielding cover (wherein the sides of the sliding hole element 57 act as the sliding track to provide guidance for the shielding cover (as discussed in Van Winkle Paragraph [0066]).


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Van Winkle as applied to claim 1 above, and further in view of Kodo et al. (US 6,841,744 B1).

Regarding claim 9, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo as modified by Van Winkle does not expressly disclose wherein the shielding cover is electric insulating.
Kodo teaches a switch (Fig. 6) having a shielding cover (Fig. 6 element 3) which is electrically insulating (as discussed in Column 1 lines 19-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an electrically insulative shielding cover as taught by Kodo in the apparatus of Luo as modified by Van Winkle in order to prevent electrical power from being conducted to the user during operation of the switch.

Regarding claim 10, Luo in view of Van Winkle discloses the apparatus as set forth in claim 9 above.
Luo as modified by Van Winkle does not expressly disclose wherein the cover plate is electric insulating.
Kodo teaches a switch having a cover plate (Fig. 6 element 1) which is electrically insulating (as discussed in Column 1 lines 19-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an electrically insulative cover plate as taught by Kodo in the apparatus of Luo as modified by Van Winkle in order to prevent electrical power from being conducted to the user during operation of the switch.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Van Winkle and Kodo as applied to claim 9 above, and further in view of Beyer et al. (US 2020/0181408 A1).

Regarding claim 11, Luo in view of Van Winkle and Kodo discloses the apparatus as set forth in claim 9 above.
Luo as modified by Van Winkle and Kodo does not expressly disclose wherein the shielding cover has an elastic surface.
Beyer teaches an insulative material having an elastic surface which may be used to form a shielding cover of a switch (as discussed in Paragraph [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the insulative material as disclosed by Beyer having an elastic surface in the shielding cover of the Luo apparatus as modified by Van Winkle and Kodo in order to provide a material with a soft feel for user interaction (as described in Beyer Paragraph [0147]).


Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Van Winkle as applied to claims 1-4 above, and further in view of Athalye et al. (US 2015/0233537 A1).

Regarding claim 5, Luo in view of Van Winkle discloses the apparatus as set forth in claim 4 above.
Luo as modified by Van Winkle does not expressly disclose wherein the driver plate has two limiting layer for fixing the power wire to prevent undesired movement of the power wire.
Athalye teaches wherein a driver plate has two limiting layer (Fig. 24 element 629) for fixing the power wire to prevent undesired movement of a power wire (as described in Paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a two limiting layer such as that taught by Athalye in the apparatus of Luo as modified by Van Winkle in order to provide strain relief to the power cord connection and prevent connection failure.

Regarding claim 16, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo as modified by Van Winkle does not expressly disclose wherein a fuse is placed between the driver circuit and and [sic] the manual switch.
Athalye teaches utilizing a fuse for a driver circuit (as discussed in Paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a fuse between the driver circuit and the switch as taught by Athalye in the apparatus of Luo as modified by Van Winkle in order to protect the driver from voltage transients due to power surges (as discussed in Athalye Paragraph [0060]).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Van Winkle as applied to claim 1 above, and further in view of Buck et al. (US 10,655,827 B1).

Regarding claim 15, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above and further wherein the second wall has a wire hole (as shown in Luo Fig. 3).
Luo as modified by Van Winkle does not expressly disclose wherein the second wall has a wire hole covered with a detachable wire cover.
Buck teaches wherein a wall has a wire hole (as shown in Fig. 1) covered with a detachable wire cover (Fig. 1 elements 37 and 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a detachable wire cover, as taught by Buck, for the wire hole in the second wall of the apparatus of Luo in order to provide a meant to secure wires passing through the hole as well as providing strain relief for said wires (as suggested by Buck Column 5 line 60 to Column 6 line 2).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Van Winkle as applied to claim 1 above, and further in view of Kodama et al. (US 2012/0043189 A1).

Regarding claim 17, Luo in view of Van Winkle discloses the apparatus as set forth in claim 1 above.
Luo as modified by Van Winkle does not expressly disclose wherein the manual switch has a siwtch [sic] body mounted on the driver plate.
Kodama teaches a manual switch having a switch body (Fig. 1 element 2) mounted on a driver plate (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to mount the switch of the apparatus of Luo as modified by Van Winkle on the driver plate, as taught by Kodama, in order to minimize the wiring required to connect the switch with the driver and provide a secure mounting position (as is suggested by the position of the manual switch as shown in Fig. 3 of Van Winkle).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841